                AO 2458 (R~v. 1 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 of I



                                                     UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                      United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                 v.                                             (For Offenses Committed On or After November 1, 1987)



                                     Ignacio Rodriguez-Joaquin                                  CaseNumber: 3:19-mj-21064

                                                                                                Brid etKenn
                                                                                                Defendant's Attorne


                REGISTRATION NO. 83595298
                                                                                                                                 MAR 0 1 2019
                THE DEFENDANT:
                 ISi pleaded guilty to count(s) 1 of Complaint
                                                            ~~-'-~~~~~~~~--1--:-~~~~'TIH~~~l
                 D was found guilty to count( s)                                                                       DEPUTY

                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                Title & Section                     Nature of Offense                                                             Count Number(s)
                8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                   1
                 D The defendant has been found not guilty on count(s)                     ~~~~~~~~~~~~~~~~~~~




                  D Count(s)        ~~~~~~~~~~~~~~~~~-
                                                                                                 dismissed on the motion of the United States.

                                                            IMPRISONMENT
                       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                imprisoned for a term~]
                                                1
                                                 lZk TIME SERVED                           D                                          days

                  ISi   Assessment: $10 W AlVED lZl Fine: WAIVED
                  ISi   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                  the   defendant's possession at the time of arrest upon their deportation or removal.
                   D    Court recommends defendant be deported/removed with relative,                          charged in case


                     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    ~   .....   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Friday, March 1, 2019
                                                                                            Date of Imposition of Sentence



                                                                                               HONORABLE LINDA LOPEZ
                                                                                               UNITED STATES MAGISTRATE JUDGE
I




i                Clerk's Office Copy                                                                                                         3:19-mj-21064
I
L~~~~~~~~-
